DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/JP2018/001798.  For applications filed under 371, PCT rules for lack of unity apply.

Requirement for Unity of Invention
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I. Claims 1-2, drawn to an engineered optimized polynucleotide encoding a cytokine or cytokine receptor, wherein the cytokine or cytokine receptor comprises the amino acid sequence of SEQ ID NO: 2.
  


Group III. Claims 1, 4, drawn to an engineered optimized polynucleotide encoding a cytokine or cytokine receptor, wherein the cytokine or cytokine receptor comprises the amino acid sequence of SEQ ID NO: 6.

Group IV. Claims 1, 5, drawn to an engineered optimized polynucleotide encoding a cytokine or cytokine receptor, wherein the cytokine or cytokine receptor comprises the amino acid sequence of SEQ ID NO: 8.

Group V. Claims 1, 6, drawn to an engineered optimized polynucleotide encoding a cytokine or cytokine receptor, wherein the cytokine or cytokine receptor comprises the amino acid sequence of SEQ ID NO: 10.

Group VI. Claims 1, 7, drawn to an engineered optimized polynucleotide encoding a cytokine or cytokine receptor, wherein the cytokine or cytokine receptor comprises the amino acid sequence of SEQ ID NO: 12.

Group VII. Claims 1, 8, drawn to an engineered optimized polynucleotide encoding a cytokine or cytokine receptor, wherein the cytokine or cytokine receptor comprises the amino acid sequence of SEQ ID NO: 14.


Group IX. Claims 1, 10, drawn to an engineered optimized polynucleotide encoding a cytokine or cytokine receptor, wherein the cytokine or cytokine receptor comprises the amino acid sequence of SEQ ID NO: 18.

Group X. Claims 1, 11, drawn to an engineered optimized polynucleotide encoding a cytokine or cytokine receptor, wherein the cytokine or cytokine receptor comprises the amino acid sequence of SEQ ID NO: 20.

Group XI. Claims 1, 12, drawn to an engineered optimized polynucleotide encoding a cytokine or cytokine receptor, wherein the cytokine or cytokine receptor comprises the amino acid sequence of SEQ ID NO: 22.


3.	The inventions listed as Groups I-XI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Lack of unity of invention between Groups I-XI is directly evident “a priori.” The inventions of Groups I-XI are structurally unrelated. There is no technical relationship between the inventions. The inventions are not of a similar nature and therefore the application does not fulfil the requirements of unity of invention. Groups I-XI thus lack unity of invention because there is no technical relationship among the inventions involving one or more of the same or corresponding special technical features (Rule 13.2). Therefore, the inventions are not linked by a single general inventive concept and the requirement for unity of invention is not met (Rule 13.1). 

4.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h). 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646